Citation Nr: 1817806	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-44 078	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB) prior to September 11, 2017, and to an evaluation higher than 10 percent on and after that date.  

2.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from September 1980 until March 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2015 and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2017 the Veteran submitted a substantive appeal as to the issue of entitlement to an increased evaluation for PFB and service connection for a back disorder, he did not perfect an appeal on the issue of entitlement to service connection for a bilateral toenail disorder.  The Veteran's substantive appeal on his back disorder was premature, as an SOC on that issue was not completed until September 2017.  In the January 2018 SSOC, VA notified the Veteran that his October 2017 statement was accepted in lieu of a VA-9 for his back claim. Thus, the issues in appellate status are reflected on the title page.


FINDING OF FACT

On February 2, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a February 2018 submission, the Veteran requested to withdraw all remaining issues as listed in the statements of the case and supplemental statements of the case.  Thus, the Veteran has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


